Citation Nr: 0011104	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-40 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran's military service extended from June 1958 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
RO which granted service connection for PTSD and assigned a 
30 percent rating for this disability from June 8, 1995.  



FINDING OF FACT

The veteran's PTSD is manifested by nightmares, intrusive 
recollections, depression, and anxiety, and results in no 
more than moderate disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Factual Background  

On VA psychiatric examination conducted in July 1995, the 
veteran's appearance was noted to be dishelved, but within 
socially acceptable limits.  He was cooperative and truthful.  
There was no evidence of any organic dysfunction or symptoms 
of a formal thought disorder.  The veteran reported 
disturbing dreams and intrusive thoughts about his combat 
experiences.  He felt that these interfered with his job and 
reported having 10 different jobs since his service 
discharge.  The veteran was said to have some characteristics 
of PTSD.  

The veteran had two VA psychiatric examinations in December 
1995.  On the first of these no clinical findings were 
reported, but the examiner stated that the veteran had severe 
PTSD.  On the second examination the veteran was noted to be 
cooperative.  He was able to speak of his experiences quite 
well as he had already gone through some efforts to help him 
facilitate the speaking of his distress.  There was no 
evidence of any symptoms of a formal thought disorder, nor 
evidence of any cognitive deficits.  He spoke with a somewhat 
of a depressed affect, with a lack of energy and difficulty 
with his motivation.  He was said to certainly demonstrate a 
somewhat distant way of relating, although he was speaking of 
matters that had great concern to him.  He did not 
demonstrate hypervigilance or any marked anxiety during the 
interview.  The diagnosis was chronic PTSD with elements of 
depression and withdrawal.  

During a VA psychiatric examination in September 1998 the 
veteran said that he worked as a security guard on the 
midnight to 8 AM shift because of difficulties getting along 
with people.  He described himself as argumentative and felt 
that his employer was insensitive.  He said that he 
experienced recurrent intrusive recollections of combat.  He 
said that he avoided crowds and socializing.  He also said 
that he would frequently be blank when he tried to recall war 
experiences.  He complained of irritability concentration 
difficulties, hypervigilance, and a startle response.  The 
veteran said that he had been a heavy drinker until 11 years 
ago and he had had three marriages.  On evaluation the 
veteran was neat, clean, pleasant and cooperative.  It was 
said that he readily became anxious when discussing his 
service experiences.  He was oriented to person, place, and 
time.  He was coherent and relevant.  The veteran denied any 
hallucinations.  Recent and remote memory was intact.  
Concentration and recall were intact.  Insight and judgment 
were fair and he was said to function in the bright normal 
level of intelligence.  The diagnosis was chronic PTSD.  The 
veteran's Global Assessment of Functioning (GAF) score was 
65.  


II. Analysis

The Board notes initially that it finds the veteran's claim 
of entitlement to an increased rating for PTSD to be well 
grounded.  That is, the Board finds it to be plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A.§ 5107(a).  

It is also noted that the VA schedule for rating mental 
disorders was revised effective November 7, 1996.  The Court 
has held that, where the law and regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeals processed has been 
completed, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the criteria in effect prior to November 7, 1996, PTSD 
resulting in definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and with psychoneurotic symptoms resulting in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment, is 
evaluated as 30 percent disabling. A 50 percent evaluation is 
assigned for PTSD symptomatology resulting in considerable 
impairment in the ability to maintain effective or favorable 
relationships with people and with flexibility, reliability, 
and efficiency levels so reduced by reason of psychoneurotic 
symptomatology that there is considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 
In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term definite in 38 C.F.R.§ 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision under 38 U.S.C.A. § 7104(d) (West 1991).  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large" O.G.C. Prec. 9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite" 38 U.S.C.A.§ 7104.  

Under the criteria for rating PTSD which became effective on, 
and subsequent to, November 7, 1996, a 30 percent evaluation 
is assigned for symptomatology resulting in occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks  (although generally functioning 
satisfactorily, with routine behavior, self care and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep disturbance, and mild memory loss (such 
as forgetting name, directions, and recent events).  A 50 
percent evaluation is assigned for symptomatology resulting 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of mood 
and motivation; difficulty in establishing and maintaining 
effective work and social relationships.  

On the veteran's recent VA psychiatric examination he was 
noted to become anxious when discussing his combat 
experiences.  However, concentration was intact, as was the 
veteran's memory.  The veteran's GAF score was 65 and such a 
score is indicative of less than moderate occupational and 
social impairment.  Symptomatology of this extent therefore, 
may be reasonably considered to be no more than moderate in 
degree.  In comparing these clinical findings to the clinical 
findings reported on one of the examinations in December 
1995, we likewise find no evidence of the considerable social 
and industrial impairment required for a 50 percent rating.  
The veteran's PTSD is therefore adequately reflected by a 30 
percent evaluation under the VA criteria for rating the 
veteran's psychiatric disability, which was in effect prior 
to November 7, 1996.  

In regard to the criteria for evaluating the veteran's 
service connected PTSD which became effective on and after 
November 7, 1996, the Board notes that the evidence does show 
some occupational and social impairment due to sleeping 
difficulties, depression, and anxiety.  However, such 
symptoms are contemplated by a 30 percent rating under the 
current rating criteria.  The record does not demonstrate 
that the veteran has panic attacks; stereotyped, 
circumferential or circumlocutory speech; any memory 
impairment, or any disturbed thought processes.  His judgment 
is described as fair and the record does not demonstrate 
disturbed mood or motivation.  The veteran's current GAF 
score of 65 is also indicative of, at most, a moderate level 
of occupational and social impairment.  Symptomatology of 
this extent does not warrant a 50 percent rating under the 
current VA criteria for evaluating the veteran's PTSD.  It is 
also the Board's opinion that the 30 percent rating currently 
assigned represents the most disabling this disorder has been 
during the entire period of the claim and appeal, commencing 
June 8, 1995.  As such, staged ratings for PTSD are not in 
order.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER
An increased rating for PTSD is denied.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

